The opinion of the Court was by
Weston C. J.
The complainant, being the owner of the whole tract flowed, and the respondents the owners and occupants of the mill, it was most convenient and least expensive to all the parties concerned, to combine the whole subject matter in one complaint. There can be no reasonable objection to such a course of proceeding ; and the object of the complaint, the land flowed and the liability of the respondents are staled with sufficient precision. Mayo having ceased to be an owner, and the respondents having succeeded to his title and occupancy, there would have been no propriety in naming him as a respondent.
If the respondents would have raised the point, whether there had been any adjudication, which justified a complaint embracing the whole land, or whether they were bound by it, they should have taken the objection in some other mode. No such question was properly submitted to the commissioners or to the jury. They were called upon to determine points of a different character.

Exceptions overruled.